PER CURIAM.
This is another appeal from an intersec--tional collision between two automobiles. 'The court, sitting without a jury, found in favor of the appellee, plaintiff below, on both the claim and counterclaim, and this .appeal follows.
It is contended by the appellant that the court should have found from the testimony that the appellee was contribu-torily negligent as a matter of law, or at least contributorily negligent as a matter of fact. With both of these contentions we disagree. With the exception of the location and happening of the collision, the parties were in dispute as to all the material facts, including distances, speeds, and which car entered the intersection first.
It would serve no useful purpose to set forth in detail the conflicting testimony because we are not the trier of the facts. That is the responsibility and duty of the trial judge. As we have had occasion to say before, a finding of a trial judge on a fact issue, supported by substantial evidence, cannot be disturbed on appeal.
Affirmed.